

	

		II

		109th CONGRESS

		1st Session

		S. 330

		IN THE SENATE OF THE UNITED STATES

		

			February 9, 2005

			Mr. Ensign (for himself,

			 Mr. Reid, Mr.

			 Burns, Mrs. Feinstein,

			 Mr. Nelson of Florida,

			 Mr. Chafee, Mr.

			 Sununu, Mr. Durbin, and

			 Mr. Dayton) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Rules and

			 Administration

		

		A BILL

		To amend the Help America Vote Act of 2002 to require a

		  voter-verified permanent record or hardcopy under title III of such Act, and

		  for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Voting Integrity and Verification Act

			 of 2005.

		2.Promoting

			 accuracy, integrity, and security through preservation of a voter-verified

			 permanent paper record

			(a)In

			 generalSection 301(a) of the Help America Vote Act of 2002

			 (42 U.S.C.

			 15481(a)) is amended—

				(1)in paragraph

			 (1)(A)—

					(A)by striking

			 clause (i) and inserting the following new clause:

						

							(i)permit the voter

				to verify the accuracy of their ballot (in a private and independent manner),

				by allowing the voter to review an individual paper version of the voter’s

				ballot before the voter’s ballot is cast and counted;

							;

					(B)in clause

			 (ii)—

						(i)by

			 inserting discovered on the individual paper version of the voter’s

			 ballot after to change the ballot or correct any error;

			 and

						(ii)by

			 striking and after the semicolon at the end;

						(C)by redesignating

			 clause (iii) as clause (iv); and

					(D)by inserting

			 after clause (ii) the following new clause:

						

							(iii)(I)preserve the individual

				paper version of the voter’s ballot, after the voter has certified that the

				same accurately reflects the voter’s intent, as the individual permanent paper

				record, and

								(II)preserve such individual permanent paper

				record at the polling place in accordance with the provisions of paragraph

				(2)(B)(i); and

								;

					(2)in paragraph

			 (1)(B), by striking subparagraph (A)(iii) and inserting

			 subparagraph (A)(iv); and

				(3)by striking

			 paragraph (2) and inserting the following new paragraph:

					

						(2)Manual audit

				capacity

							(A)In

				generalThe voting system shall produce an individual permanent

				paper record for each ballot that is cast which provides for voter verification

				of such record in accordance with paragraph (1)(A) and which meets the

				requirements of subparagraph (B).

							(B)Manual audit

				capacity

								(i)The voting system

				shall produce an individual permanent paper record for each ballot cast that is

				either—

									(I)preserved within

				the polling place in the manner in which all other paper ballots are preserved

				within such polling place; or

									(II)in the absence

				of such manner or method, which is consistent with the manner employed by the

				jurisdiction for preserving paper ballots in general.

									(ii)Each paper

				record produced under clause (i) shall be suitable for a manual audit

				equivalent or superior to that of a paper ballot voting system.

								(iii)All electronic

				records produced by any voting system shall be consistent with the individual

				permanent paper records produced by such voting system. In the event of any

				inconsistencies or irregularities between any electronic records and the

				individual permanent paper records, the individual permanent paper records

				shall be the true and correct record of the votes cast.

								(iv)The individual

				permanent paper records produced under clause (i) shall be used as the official

				records for purposes of any recount or audit conducted with respect to any

				election for Federal office in which the voting system is used.

								.

				(b)Effective

			 dateThe amendments made by this section shall take effect as if

			 included in the enactment of the Help America Vote Act of 2002.

			

